Exhibit 10.1

3COM CORPORATION

 

2003 STOCK PLAN, AS AMENDED

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS



Page

1.

Purposes of the Plan

1

2.

Definitions

1

 

(a)

“Administrator”

1

 

(b)

“Applicable Laws”

1

 

(c)

“Award”

1

 

(d)

“Award Agreement”

1

 

(e)

“Cause”

1

 

(f)

“Change in Control”

1

 

(g)

“Code”

2

 

(h)

“Committee”

2

 

(i)

“Common Stock”

2

 

(j)

“Company”

2

 

(k)

“Consultant”

2

 

(l)

“Director”

2

 

(m)

“Disability”

2

 

(n)

“Discretionary Options”

2

 

(o)

“Employee”

2

 

(p)

“Exchange Act”

3

 

(q)

“Fair Market Value”

3

 

(r)

“Incentive Stock Option”

3

 

(s)

“Independent Director”

3

 

(t)

“Inside Director”

3

 

(u)

“Nonstatutory Stock Option”

3

 

(v)

“Notice of Grant”

3

 

(w)

“Officer”

3

 

(x)

“Option”

3

 

(y)

“Optioned Stock”

3

 

(z)

“Parent”

3

 

(aa)

“Participant”

3

 

(bb)

“Plan”

3

 

(cc)

“Qualifying Board Retirement”

3

 

(dd)

“Restricted Stock”

4

 

(ee)

“Rule 16b-3”

4

 

(ff)

“Section 16(b)”

4

 

(gg)

“Service Provider”

4

 

(hh)

“Share”

4

 

(ii)

“Stock Appreciation Right” or “SAR”

4

 

(jj)

“Subsidiary”

4

3.

Stock Subject to the Plan

4

4.

Administration of the Plan.

4

 

(a)

Procedure.

4

 

(b)

Powers of the Administrator

5

 

(c)

Effect of Administrator’s Decision

6

5.

Eligibility.

6

 

 

(a)

Awards and Discretionary Stock Options

6

 

 

(b)

Automatic Independent Director Option Grants

6

 

6.

Limitations.

6

 

7.

Term of Plan

7

 

8.

Stock Options.

7

 

 

(a)

Term of Option

7

 

 

(b)

Option Exercise Price, Waiting Period and Consideration.

7

 

 

(c)

Termination of Relationship as a Service Provider

8

 

 

(d)

Disability of Optionee

9

 

 

(e)

Death of Optionee

9

 

9.

Restricted Stock.

9

 

 

(a)

Grant of Restricted Stock

9

 

 

(b)

Exercise Price and other Terms

9

 

 

(c)

Restricted Stock Award Agreement

9

 

10.

Stock Appreciation Rights.

10

 

(a)

Grant of SARs

10

 

(b)

Exercise Price and other Terms

10

 

(c)

Payment of SAR Amount

10

 

(d)

Payment upon Exercise of SAR

10

 

(e)

Cash Settlements and Plan Share Allocation

10

 

(f)

SAR Agreement

10

 

(g)

Expiration of SARs

10

 

(h)

Termination of Relationship as a Service Provider

10

 

(i)

Disability of Participant

11

 

(j)

Death of Participant

11

11.

Option Grants to Independent Directors

11

 

(a)

Nonstatutory Stock Options

11

 

(b)

Administration

11

 

(c)

Guidelines

11

 

(d)

Initial Grant

12

 

(e)

Pro-Rata Grant

12

 

(f)

Annual Grant

12

 

(g)

Other Option Terms:

12

12.

Leaves of Absence

13

13.

Non-Transferability of Awards

13

14.

Adjustments Upon Changes in Capitalization, Dissolution, Liquidation or Change
of Control

13

(a)

Changes in Capitalization

13

(b)

Dissolution or Liquidation

13

(c)

Change of Control.

14

15.

Award Date of Grant

15

16.

Amendment and Termination of the Plan.

15

 

(a)

Amendment and Termination; No Repricing

15

 

(b)

Stockholder Approval

15

 

(c)

Effect of Amendment or Termination

15

17.

Conditions Upon Issuance of Shares.

15

 

(a)

Legal Compliance

15

 

(b)

Investment Representations

15

18.

Inability to Obtain Authority

15

19.

Reservation of Shares

16

20.

Stockholder Approval

16

 

--------------------------------------------------------------------------------





 

 



 

3COM CORPORATION

2003 STOCK PLAN, AS AMENDED

1.

Purposes of the Plan. The purposes of this 2003 Stock Plan are:

•

to attract and retain the best available personnel for positions of substantial
responsibility,

•

to provide additional incentive to Employees and Consultants, and

•

to promote the success of the Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock and Stock Appreciation Rights. In addition, the Plan
provides for automatic option grants to Independent Directors.

2.

Definitions. As used herein, the following definitions shall apply:

(a)        “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

(b)        “Applicable Laws” means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are granted under the Plan.

(c)        “Award” means, individually or collectively, a grant under the Plan
of Options, SARs or Restricted Stock.

(d)        “Award Agreement” means the written agreement setting forth the terms
and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.

(e)        “Cause” means (i) an act of personal dishonesty taken by the
Participant in connection with his or her responsibilities as an employee and
intended to result in substantial personal enrichment of the Participant, (ii)
Participant being convicted of or pleading nolo contendere to a felony, (iii) a
willful act by the Participant which constitutes gross misconduct and which is
injurious to the Company, (iv) following delivery to the Participant of a
written demand for performance from the Company which describes the basis for
the Company’s reasonable belief that the Participant has not substantially
performed his or her duties, continued violations by the Participant of the
Participant’s obligations to the Company which are demonstrably willful and
deliberate on the Participant’s part.

(f)

“Change in Control” means the occurrence of any of the following events:

(i)   Any Person becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or

(ii)   The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets; or

(iii)  The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(iv)  A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the date upon which this Agreement was
entered into, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of those directors whose election
or nomination was not in connection with any transaction described in
subsections (i), (ii), or (iii) above, or in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.

(g)

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

(h)          “Committee” means a committee, which may consist of one or more
persons whom may or may not be Board members, as is consistent with Applicable
Laws, appointed by the Board in accordance with Section 4 of the Plan.

(i)

“Common Stock” means the common stock of the Company.

(j)

“Company” means 3Com Corporation.

 

(k)          “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.

(l)

“Director” means a member 3Com’s Board of Directors.

(m)         “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(n)        “Discretionary Options” means Incentive Stock Options and
Nonstatutory Stock Options that are not issued pursuant to the Independent
Director option grant provisions of Section 11.

(o)        “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or any leave for which a return to employment is
guaranteed under Applicable Laws, or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
For purposes of Incentive Stock Options, no such leave may exceed ninety days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, on the 181st day of such leave any Incentive Stock
Option held by the Optionee shall cease to be treated as an Incentive Stock
Option and shall be treated for tax purposes as a Nonstatutory Stock Option.
Neither service as a Director nor payment of a director’s fee by the Company
shall be sufficient to constitute “employment” by the Company.

(p)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q)          “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

(i)   If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii)   If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

(iii)  in the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

(r)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(s)

“Independent Director” means a Director who is not an Employee.

(t)

“Inside Director” means a Director who is an Employee.

 

(u)          “Nonstatutory Stock Option” means an Option not intended to qualify
as an Incentive Stock Option.

(v)          “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Award. The Notice of Grant is part
of the Award Agreement.

(w)         “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(x)

“Option” means a stock option granted pursuant to the Plan.

 

(y)

“Optioned Stock” means the Common Stock subject to an Option or SAR.

(z)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(aa)

  “Participant” means the holder of an outstanding Award granted under the Plan.

(bb)

  “Plan” means this 2003 Stock Plan, as from time to time amended and in effect.

(cc)       “Qualifying Board Retirement” means an Independent Director’s
termination from Board membership, including pursuant to the Independent
Director’s death or Disability, if such termination follows ten full years of
Board service or five full years of Board service and attainment of age 62 or
greater.

(dd)       “Restricted Stock” means shares of Common Stock or units/rights to
acquire shares of Common Stock granted pursuant to Section 9 of the Plan that
are subject to vesting.

(ee)       “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

(ff)

  “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(gg)

    “Service Provider” means an Employee, Director or Consultant.

(hh)       “Share” means a share of the Common Stock, as adjusted in accordance
with Section 14 of the Plan.

(ii)         “Stock Appreciation Right” or “SAR” means an Award, granted alone
or in connection with a related Option, that pursuant to Section 10 is
designated as an SAR.

(jj)         “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code and also include
partnerships, limited liability companies and other entities that are at least
30% owned by the Company.

3.          Stock Subject to the Plan. Subject to the provisions of Section 14
of the Plan, the maximum aggregate number of Shares which may be issued under
the Plan is 50,000,000 Shares. The Shares may be authorized, but unissued, or
reacquired Common Stock. If an Award expires or becomes unexercisable without
having been exercised in full, or, with respect to Restricted Stock, is
forfeited back to or repurchased by the Company, the unpurchased Shares (or for
Restricted Stock, the forfeited or repurchased shares) which were subject
thereto shall become available for future grant or sale under the Plan (unless
the Plan has terminated). With respect to SARs, all shares which are the subject
of an issued SAR shall cease to be available under the Plan, except for SARs
which expire or become unexercisable without having been exercised in full.
Shares that have actually been issued under the Plan under any Award shall not
be returned to the Plan and shall not become available for future distribution
under the Plan, except that if Shares of Restricted Stock are repurchased by the
Company at their original purchase price or are forfeited to the Company, such
Shares shall become available for future grant under the Plan. For the avoidance
of doubt, except for Awards which expire or become unexercisable without having
been exercised in full, the following Shares shall not become available for
issuance under the Plan: (i) Shares tendered by Participants as full or partial
payment to the Company upon exercise of Options granted under the Plan; (ii)
Shares reserved for issuance upon the grant of SARs, to the extent the number of
reserved Shares exceeds the number of Shares actually issued upon exercise of
the SARs; and (iii) Shares withheld by, or otherwise remitted to, the Company to
satisfy a Participant’s tax withholding obligations upon the lapse of
restrictions on Restricted Stock or the exercise of options or SARs granted
under the Plan or upon any other payment or issuance of Shares under the Plan.

4.

Administration of the Plan.

 

(a)

Procedure.

 

(i)   Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Service Providers.

(ii)   Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Compensation Committee of two or more “outside directors”
within the meaning of Section 162(m) of the Code.

(iii)  Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv)  Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Compensation Committee, or (B) a different Committee, in
either case which shall be constituted to satisfy Applicable Laws. Grants to
Independent Directors under Section 11 of the Plan shall be administered by the
Company’s Inside Directors.

(b)        Powers of the Administrator. Subject to the provisions of the Plan
the Administrator shall have the authority, in its discretion:

(i)

to determine the Fair Market Value;

(ii)   to select the Service Providers to whom Awards may be granted hereunder;

(iii)  to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

(iv)

to approve forms of agreement for use under the Plan;

(v)  to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise or purchase price, the time or times when
Awards may be vested, exercised, purchased or granted (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions or repurchase rights, and any restriction or limitation regarding
any Award or the shares of Common Stock relating thereto, based in each case on
such factors as the Administrator, in its sole discretion, shall determine;

(vi)  to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan, including, but not limited to, a determination of a
Participant’s date of termination with respect to any Award granted under the
Plan;

(vii)  to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws,
satisfying foreign securities law or achieving other foreign legal compliance
objectives;

(viii)  to modify or amend each Award (subject to Section 16 of the Plan),
including the discretionary authority to extend the post-termination vesting or
exercisability of Awards longer than is otherwise provided for in the Plan;

(ix)  to allow Participants to satisfy withholding tax obligations by electing
to have the Company withhold from the Shares to be issued upon exercise of an
Option or SAR or upon the vesting or earlier tax recognition of Restricted Stock
that number of Shares having a Fair Market Value equal to the amount required to
be withheld. The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

(x)  to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator; and

(xi)  to make all other determinations deemed necessary or advisable for
administering the Plan.

(c)        Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

5.

Eligibility.

(a)        Awards and Discretionary Stock Options. Awards and Discretionary
Options may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.

(b)        Automatic Independent Director Option Grants. Automatic Option grants
under Section 11 hereof shall only be made to Independent Directors.

6.

Limitations.

(a)        Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or subsidiary as defined in Code Section 424(f)) exceeds
$100,000, such Options shall be treated as Nonstatutory Stock Options. For
purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.

(b)        Neither the Plan nor any Award shall confer upon a Participant any
right with respect to continuing their relationship as a Service Provider, nor
shall they interfere in any way with the right of the Participant or the right
of the Company or its Parent or Subsidiaries to terminate such relationship at
any time, with or without cause.

(c)        The following limitations shall apply to grants of Options and SARs
with an exercise price equal to or exceeding 100% of Fair Market Value on the
grant date:

(i)   No Service Provider shall be granted, in any fiscal year of the Company,
Option or SARs to purchase more than 1,750,000 Shares.

(ii)   In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 1,750,000 Shares which shall not
count against the limit set forth in subsection (i) above.

(iii)  The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 14(a).

(iv)  If an Option is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in Section
14(c)), the cancelled Option will be counted against the limits set forth in
subsections (i) and (ii) above.

7.          Term of Plan. The Plan shall become effective upon the date of
stockholder approval of the Plan in 2003. It shall continue in effect for a term
of ten (10) years from the date upon which the Board approved the Plan subject
to obtaining stockholder approval, namely July 15, 2013.

8.

Stock Options.

(a)        Term of Option. The term of each Option shall be stated in the Option
Agreement and shall be no more than seven (7) years from the date of grant.
Moreover, in the case of an Incentive Stock Option granted to an Optionee who,
at the time the Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Parent or subsidiary that qualifies under Code
Section 424(f), the term of the Incentive Stock Option shall be five (5) years
from the date of grant or such shorter term as may be provided in the Option
Agreement.

(b)

Option Exercise Price, Waiting Period and Consideration.

(i)   Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

(1)

In the case of an Incentive Stock Option

a)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Code Section 424(f)
subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant.

b)    granted to any Employee other than an Employee described in paragraph a)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.

(2)        In the case of a Nonstatutory Stock Option, the per Share exercise
price shall be determined by the Administrator, with a minimum exercise price
equal to par value.

(ii)   Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may become vested or
be exercised and shall determine any conditions which must be satisfied before
the Option may vest or be exercised.

(iii)  Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration,
subject to Applicable Laws, may consist entirely of:

(1)

cash;

 

(2)

check;

 

(3)

other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

(4)

consideration received by the Company under a broker-assisted cashless exercise
program acceptable to the Company, in its sole discretion;

 

(5)

any combination of the foregoing methods of payment; or

 

(6)

such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.

(iv)  Exercise of Option; Rights as a Stockholder. Any Option granted hereunder
shall be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised. An Option
may not be exercised for a fraction of a Share.

(c)        Termination of Relationship as a Service Provider. If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death or
Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested and exercisable on the date of termination (but in no event later than
the expiration of the term of such Option as set forth in the Option Agreement).
In the absence of a specified time in the Option Agreement, the Option shall
remain exercisable for three (3) months following the Optionee’s termination.
If, on the date of termination, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
revert to the Plan. If, after termination, the Optionee does not exercise his or
her Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

Notwithstanding the above, in the event of an Optionee’s change in status from
Consultant, Employee or Director to Employee, Consultant or Director (e.g., an
Inside Director becoming an Independent Director), an Optionee’s status as a
Service Provider shall continue notwithstanding the change in status. However,
in such event, an Incentive Stock Option held by the Optionee shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option three months and one day following such change of
status.

(d)        Disability of Optionee. If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option Agreement
to the extent the Option is vested and exercisable on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement). In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Optionee’s termination. If, on the date of termination, the Optionee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.

(e)        Death of Optionee. If an Optionee dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested and exercisable on the date of
death. In the absence of a specified time in the Option Agreement, the Option
shall remain exercisable for twelve (12) months following the Optionee’s
termination. If, at the time of death, the Optionee is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option
shall immediately revert to the Plan. The Option may be exercised by the
executor or administrator of the Optionee’s estate or, if none, by the person(s)
entitled to exercise the Option under the Optionee’s will or the laws of descent
or distribution. If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

9.

Restricted Stock.

(a)        Grant of Restricted Stock. Subject to the terms and conditions of the
Plan, Restricted Stock may be granted to Service Providers at any time and from
time to time as shall be determined by the Administrator, in its sole
discretion. The Administrator shall have complete discretion to determine (i)
the number of Shares subject to a Restricted Stock award granted to any
Participant, (ii) whether the form of the award shall be Shares or units/rights
to acquire Shares, and (iii) the conditions that must be satisfied, including
performance-based milestones, upon which is conditioned the grant or vesting of
Restricted Stock. For Restricted Stock granted in the form of units/rights to
acquire Shares, each such unit/right shall be the equivalent of one Share of
Common Stock for purposes of determining the number of Shares subject to an
Award. Until the Shares are issued, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the units/rights to
acquire Shares.

(b)        Exercise Price and other Terms. The Administrator, subject to the
provisions of the Plan, shall have complete discretion to determine the terms
and conditions of Restricted Stock granted under the Plan. Restricted Stock
grants shall be subject to the terms, conditions, and restrictions determined by
the Administrator at the time the stock is awarded, which may include such
performance-based milestones as are determined appropriate by the Administrator.
The Administrator may require the recipient to sign a Restricted Stock Agreement
as a condition of the award. Any certificates representing the shares of Stock
awarded shall bear such legends as shall be determined by the Administrator.

(c)        Restricted Stock Award Agreement. Each Restricted Stock grant shall
be evidenced by an Award Agreement that shall specify the purchase price (if
any) and such other terms and conditions as the Administrator, in its sole
discretion, shall determine; provided; however, that if the Restricted Stock
grant has a purchase price, such purchase price must be paid no more than seven
(7) years following the date of grant.

10.

Stock Appreciation Rights.

(a)        Grant of SARs. Subject to the terms and conditions of the Plan, SARs
may be granted to Service Providers at any time and from time to time as shall
be determined by the Administrator, in its sole discretion. The Administrator
shall have complete discretion to determine the number of SARs granted to any
Participant.

(b)        Exercise Price and other Terms. The Administrator, subject to the
provisions of the Plan, shall have complete discretion to determine the terms
and conditions of SARs granted under the Plan; provided, however, that no SAR
may have a term of more than seven (7) years from the date of grant.

(c)        Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(i)   The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii)

The number of Shares with respect to which the SAR is exercised.

(d)        Payment upon Exercise of SAR. At the discretion of the Administrator,
payment for a SAR may be in cash, Shares or a combination thereof.

(e)        Cash Settlements and Plan Share Allocation. Cash payments of Stock
Appreciation Rights as well as Common Stock issued upon exercise of Stock
Appreciation Rights shall be applied against the maximum number of shares of
Common Stock that may be issued pursuant to the Plan. The number of shares to be
applied against such maximum number of shares in such circumstances shall be the
number of shares equal to the amount of the cash payment divided by the Fair
Market Value of a share of Common Stock on the date the Stock Appreciation Right
is granted.

(f)         SAR Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.

(g)        Expiration of SARs. A SAR granted under the Plan shall expire upon
the date determined by the Administrator, in its sole discretion, and set forth
in the Award Agreement.

(h)        Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s death or
Disability, the Participant may exercise his or her Stock Appreciation Right
within such period of time as is specified in the Stock Appreciation Right
Agreement to the extent that the Stock Appreciation Right is vested and
exercisable on the date of termination (but in no event later than the
expiration of the term of such Stock Appreciation Right as set forth in the
Stock Appreciation Right Agreement). In the absence of a specified time in the
Stock Appreciation Right Agreement, the Stock Appreciation Right shall remain
exercisable for three (3) months following the Participant’s termination. If, on
the date of termination, the Participant is not vested as to his or her entire
Stock Appreciation Right, the Shares covered by the unvested portion of the
Stock Appreciation Right shall revert to the Plan. If, after termination, the
Participant does not exercise his or her Stock Appreciation Right within the
time specified by the Administrator, the Stock Appreciation Right shall
terminate, and the Shares covered by such Stock Appreciation Right shall revert
to the Plan. Notwithstanding the above, in the event of a Participant’s change
in status from Consultant, Employee or Director to Employee, Consultant or
Director (e.g., an Inside Director becoming an Independent Director), a
Participant’s status as a Service Provider shall continue notwithstanding the
change in status.

(i)         Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Stock Appreciation Right within such period of time as is
specified in the Stock Appreciation Right Agreement to the extent the Stock
Appreciation Right is vested and exercisable on the date of termination (but in
no event later than the expiration of the term of such Stock Appreciation Right
as set forth in the Stock Appreciation Right Agreement). In the absence of a
specified time in the Stock Appreciation Right Agreement, the Stock Appreciation
Right shall remain exercisable for twelve (12) months following the
Participant’s termination. If, on the date of termination, the Participant is
not vested as to his or her entire Stock Appreciation Right, the Shares covered
by the unvested portion of the Stock Appreciation Right shall revert to the
Plan. If, after termination, the Participant does not exercise his or her Stock
Appreciation Right within the time specified herein, the Stock Appreciation
Right shall terminate, and the Shares covered by such Stock Appreciation Right
shall revert to the Plan.

(j)         Death of Participant. If a Participant dies while a Service
Provider, the Stock Appreciation Right may be exercised within such period of
time as is specified in the Stock Appreciation Right Agreement (but in no event
later than the expiration of the term of such Stock Appreciation Right as set
forth in the Notice of Grant), by the Participant’s estate or by a person who
acquires the right to exercise the Stock Appreciation Right by bequest or
inheritance, but only to the extent that the Stock Appreciation Right is vested
and exercisable on the date of death. In the absence of a specified time in the
Stock Appreciation Right Agreement, the Stock Appreciation Right shall remain
exercisable for twelve (12) months following the Participant’s termination. If,
at the time of death, the Participant is not vested as to his or her entire
Stock Appreciation Right, the Shares covered by the unvested portion of the
Stock Appreciation Right shall immediately revert to the Plan. The Stock
Appreciation Right may be exercised by the executor or administrator of the
Participant’s estate or, if none, by the person(s) entitled to exercise the
Stock Appreciation Right under the Participant’s will or the laws of descent or
distribution. If the Stock Appreciation Right is not so exercised within the
time specified herein, the Stock Appreciation Right shall terminate, and the
Shares covered by such Stock Appreciation Right shall revert to the Plan.

11.        Option Grants to Independent Directors. All grants of Options to
Independent Directors pursuant to this Section shall be shall be made strictly
in accordance with the following provisions:

(a)        Nonstatutory Stock Options. All Options granted pursuant to this
Section shall be Nonstatutory Stock Options and, except as otherwise provided
herein, shall be subject to the other terms and conditions of the Plan.

(b)        Administration. Option grants under this Section 11 shall be
administered by a committee consisting of the Company’s Inside Directors;
provided, however, that such committee shall not have any discretion to select
which Independent Directors shall be granted Options under this Section 11.

(c)        Guidelines. The committee of Inside Directors shall establish
guidelines (the "Guidelines") that determine the number of shares to be subject
to the options granted under this Section 11, subject to the per option limits
set forth in Sections 11(d) and 11(f). The Guidelines must provide that on each
grant date, the number of shares of Common Stock subject to each option
automatically granted pursuant to Section 11(d) or 11(f), as the case may be,
shall be equal for each eligible participant, subject to distinctions based on
the outside director's position as Chairman of the Board, designation as the
"lead" outside director, and service on Board committees, including service as
chairman of such committees.

(d)        Initial Grant. Each person who first becomes an Independent Director
following the effective date of this Plan shall be automatically granted an
Option to purchase that number of shares as may be specified in the Guidelines
then currently in effect (the "Guideline Amount") for service on the Board, not
to exceed 120,000 shares of Common Stock (or 160,000 shares if the participant
is the lead director or Chairman of the Board on the date of grant), at the
first Board meeting following the date upon which he or she first becomes an
Independent Director whether through election by the stockholders of the Company
or appointment by the Board to fill a vacancy (the “Initial Grant”); provided,
however, that an Inside Director who ceases to be an Inside Director and thereby
becomes an Independent Director shall not receive an Initial Grant. Subject to
accelerated vesting upon certain Change of Control transactions as specified in
Section 14(c)(iii), the Initial Grant shall vest as to 25% of the shares subject
thereto on each anniversary of the date of grant, so as to be 100% vested on the
fourth anniversary of the date of grant, subject to the Optionee remaining a
director through such vesting dates.

(e)        Pro-Rata Grant. Additionally, at the time an Initial Grant is made to
a new director, he or she shall receive an option grant with the number of
shares subject thereto equal to the Guideline Amount multiplied by a fraction,
the numerator of which is the number of full months of service remaining prior
to the next annual stockholder meeting and the denominator of which is 12 (the
“Pro-Rata Grant”). Subject to accelerated vesting upon a Change of Control as
specified in Section 14(c)(iii), the Pro-Rata Grant will vest as to 50% of the
shares subject thereto on each anniversary of the date of grant, so as to be
100% vested on the second anniversary of the date of grant, subject to the
Optionee remaining a director through such vesting dates.

(f)         Annual Grant. On the date of each regularly scheduled Company annual
stockholder meeting, each Independent Director, if as of such date, he or she
shall have served as an Independent Director for at least the preceding six (6)
months, shall be automatically granted an Option to purchase that number of
shares equal to the Guideline Amount for service on the Board, not to exceed
120,000 shares of Common Stock, or 160,000 shares if the participant is the lead
director or Chairman of the Board on the date of grant (the “Annual Grants”).
Subject to accelerated vesting upon certain Change of Control transactions as
specified in Section 14(c)(iii), Annual Grants shall vest as to 50% of the
shares subject thereto on the day prior to the next year’s regularly scheduled
Company annual stockholder meeting and as to the balance of the shares subject
thereto on the day prior to the next year’s regularly scheduled Company annual
stockholder meeting, so as to be 100% vested on the day prior to the Company
annual stockholder meeting held approximately two years following the grant
date, subject to the Optionee remaining a director through such vesting dates.

(g)        Other Option Terms: The other terms of each option granted pursuant
to this Section 11 shall be as follows:

(i)

The option term shall be seven (7) years.

(ii)   The exercise price per Share shall be no less than 100% of the Fair
Market Value per Share on the date of grant.

(iii)  In the event an Optionee’s service as a Director terminates more than six
(6) months following the commencement of service as an Independent Director,
then the Option shall immediately accelerate as to one year’s additional vesting
or, with respect to an Annual Grant, as to the number of shares that would have
vested on the day prior to the next regularly scheduled meeting of the
stockholders. The Option shall remain exercisable, to the extent vested and
exercisable on the date of termination of Board service, for one year following
such termination date (but in no event longer than the original term of the
Option); provided, however, that in the event of a Qualifying Board Retirement,
the Option shall vest as to 100% of the Shares and shall remain exercisable for
three years following such termination (but in no event longer than the original
term of the Option); provided, further that in the event of the termination of
service as an Independent Director due to the death or Disability of the
Optionee while an Independent Director, the Option shall immediately accelerate
as to one year’s additional vesting or, with respect to an Annual Grant, as to
the number of shares that would have vested on the day prior to the next
regularly scheduled meeting of the stockholders (or more, in any event, if the
cessation of Board Service would have been a Qualifying Retirement) even if such
termination of service is within six (6) months following the commencement of
service as an Independent Director.

(iv)  The permissible forms of consideration for exercising the option shall be
the same as for discretionary options as specified in Section 8(b)(iii) hereof.

(v)  The provisions of Section 8(b)(iv) hereof relating to stockholder rights
shall also apply to options granted under this Section 11.

(vi)  The options granted under this Section 11 shall be subject to the other
terms and conditions set forth in the form of option agreement selected by the
committee of Inside Directors, in their sole discretion.

12.        Leaves of Absence. Unless the Administrator provides otherwise or as
otherwise required by Applicable Laws, vesting of Awards granted hereunder shall
cease commencing on the 91st day of any unpaid leave of absence and shall only
recommence upon return to active service.

13.        Non-Transferability of Awards. An Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Participant, only by the Participant.

14.        Adjustments Upon Changes in Capitalization, Dissolution, Liquidation
or Change of Control.

(a)        Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award and the 162(m) annual share issuance limits under Section 6(c)
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Compensation Committee, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.

(b)        Dissolution or Liquidation. In the event of the proposed dissolution
or liquidation of the Company, the Administrator shall notify each Participant
as soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award until ten (10) days prior to such transaction
as to all of the stock covered thereby, including Shares as to which the Award
would not otherwise be vested or exercisable. In addition, the Administrator may
provide that any Company repurchase option or forfeiture applicable to any
Shares covered by an Award shall lapse as to all such Shares, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

(c)

Change of Control.

(i)   SARs and Discretionary Options. In the event of a Change of Control, each
outstanding SAR and Discretionary Option shall be assumed or an equivalent
option substituted by the successor corporation or a Parent or subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the SAR and Discretionary Option, the Participant shall
fully vest in and have the right to exercise the SAR or Discretionary Option as
to all of the Optioned Stock, including Shares as to which it would not
otherwise be vested or exercisable. If an SAR or Discretionary Option becomes
fully vested and exercisable in lieu of assumption or substitution in the event
of a Change of Control, the Administrator shall notify the Participant in
writing or electronically that the SAR or Discretionary Option shall be fully
vested and exercisable for a period of fifteen (15) days from the date of such
notice, and the SAR or Discretionary Option shall terminate upon the expiration
of such period. For the purposes of this paragraph, the SAR or Discretionary
Option shall be considered assumed if, following the Change of Control, the SAR
or option confers the right to purchase or receive, for each Share of Optioned
Stock subject to the SAR or Discretionary Option immediately prior to the Change
of Control, the consideration (whether stock, cash, or other securities or
property) received in the Change of Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change of Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of the SAR or Discretionary Option, for each Share of Optioned
Stock subject to the SAR or Discretionary Option, to be solely common stock of
the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of Common Stock in the Change of
Control.

(ii)   Restricted Stock. In the event of a Change of Control, each outstanding
Restricted Stock award shall be assumed or an equivalent award substituted by
the successor corporation or a Parent or subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the Restricted Stock, the Participant shall fully vest in the
Restricted Stock, including Shares as to which it would not otherwise be vested.
For the purposes of this paragraph, the Restricted Stock shall be considered
assumed if, following the Change of Control, the Restricted Stock confers the
right to receive, for each Share and each unit/right to acquire a Share that is
subject to the Restricted Stock award immediately prior to the Change of
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change of Control by holders of Common Stock for each
Share and each unit/right to acquire a Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change of Control
is not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received, for each Share and each unit/right to acquire
a Share subject to the Restricted Stock award, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change of Control.

(iii)  Automatic Independent Director Options. In the event of a Change of
Control in which the Independent Directors are terminated or asked to resign
either upon the Change of Control or within one year following the Change of
Control, their Options granted under Section 11 hereof shall vest 100%
immediately prior to such Change in Control. In the event of a Change of Control
in which the Independent Directors are not terminated or asked to resign, their
Options granted under Section 11 hereof shall be treated the same as
Discretionary Options hereunder.

(iv)  Certain Terminations Within Twelve Months Following a Change of Control.
In the event that, within twelve (12) months following a Change of Control a
Participant’s employment with the Company, its Parent, or a Subsidiary is
terminated involuntarily by his or her employer other than for Cause, then such
Participant’s Awards shall have their vesting accelerated as to fifty percent
(50%) of the Shares that are unvested as of the date of such termination of
employment.

15.        Award Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Participant within a
reasonable time after the date of such grant.

16.

Amendment and Termination of the Plan.

(a)        Amendment and Termination; No Repricing. The Committee may at any
time amend, alter, suspend or terminate the Plan, provided that the Board may
not amend the Plan to permit the repricing, including by way of exchange, or
acquisition for cash or other consideration of any Award without receiving prior
stockholder approval.

(b)        Stockholder Approval. The Company shall obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

(c)        Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.

17.

Conditions Upon Issuance of Shares.

(a)        Legal Compliance. Shares shall not be issued pursuant to the exercise
or vesting of an Award unless the exercise or vesting of such Award and the
issuance and delivery of such Shares shall comply with Applicable Laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.

(b)        Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

18.        Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

19.        Reservation of Shares. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

20.        Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

 

 

 